Exhibit 10.1

 

ESCROW AGREEMENt

 

This Escrow Agreement (the “Agreement”) is made and entered into as of April 3,
2017, by and between CardConnect Corp., a Delaware corporation (the “Parent”);
Michael J. Mertz, the sole stockholder of Mertzco, Inc., an Illinois corporation
(the “Target”); and Continental Stock Transfer & Trust Company, a New York
corporation (the “Escrow Agent”).

 

Recitals

 

WHEREAS, Parent, CCN Chicago, LLC, a Delaware limited liability company and
indirect wholly-owned subsidiary of Parent (“Merger Sub”), Target, and Michael
J. Mertz have entered into an Agreement and Plan of Merger dated as of April 3,
2017 (the “Merger Agreement”), pursuant to which, among other things, (i) Target
will be merged with and into Merger Sub (the “Merger”) and (ii) shares of Parent
Common Stock will be issued to Michael J. Mertz. A copy of the Merger Agreement
is attached hereto as Exhibit A;

 

WHEREAS, the Merger Agreement contemplates the establishment of an Escrow Fund
to secure certain rights of the Parent Indemnitees (as defined in the Merger
Agreement) with respect to Michael J. Mertz’s indemnification obligations as
provided in the Merger Agreement; and

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
consummation of the transactions contemplated by the Merger Agreement.

 

Agreement

 

The parties, intending to be legally bound, agree as follows:

 

Section 1.         Defined Terms. Capitalized terms used and not defined in this
Agreement shall have the meanings given to them in the Merger Agreement.

 

Section 2.         Escrow and Indemnification.

 

2.1     Parent Common Stock and Stock Powers Placed in Escrow. In accordance
with the Merger Agreement, (a) Parent shall issue 236,850 shares of Parent
Common Stock in book-entry form in the name of Michael J. Mertz to be held in
the Escrow Fund pursuant to this Agreement, and shall cause such shares to be
held by the Escrow Agent in restricted book-entry form pursuant to the terms of
this Agreement and the Merger Agreement and (b) Michael J. Mertz shall deliver
to the Escrow Agent ten “assignments separate from book-entry shares” (“Stock
Powers”) endorsed by Michael J. Mertz in blank. Michael J. Mertz shall ensure
that all signatures on the Stock Powers delivered to the Escrow Agent in
accordance with the preceding sentence have been medallion guaranteed by a
national bank or a Nasdaq Stock Market member firm.

 



 

 

 

2.2     Escrow Fund. The Escrow Fund shall be held in escrow pursuant to this
Agreement and shall secure the rights of the Parent Indemnitees with respect to
Michael J. Mertz’s indemnification obligations under the Merger Agreement. The
Escrow Agent hereby accepts delivery of the Escrow Fund and agrees to hold the
Escrow Fund, subject to the terms and conditions of this Agreement and the
Merger Agreement.

 

2.3     Voting of Shares in the Escrow Fund. Michael J. Mertz shall be entitled
to exercise all voting rights with respect to shares of Parent Common Stock in
the Escrow Fund. The Escrow Agent shall promptly distribute to Michael J. Mertz
any proxy materials and other documents relating to the Escrow Fund received by
the Escrow Agent from Parent.

 

2.4     Investments. At the instruction of Michael J. Mertz, the Escrow Agent
shall invest and reinvest the cash (if any pursuant to dividends or otherwise)
held in the Escrow Fund from time to time in (a) short-term securities issued or
guaranteed by the United States Government, its agencies or instrumentalities;
and/or (b) repurchase agreements with maturity dates of ninety (90) days or less
that are fully secured as to payment of principal and interest by collateral
consisting of obligations relating to such securities stated in clause (a)
above. Upon the request of either Parent or Michael J. Mertz, the Escrow Agent
shall provide a statement to the requesting party that describes any deposit,
distribution or investment activity or deductions with respect to any cash funds
held in the Escrow Fund. In addition, the Escrow Agent shall provide Parent and
Michael J. Mertz with quarterly account statements for any fiscal quarter during
there are changes to the Escrow Fund.

 

2.5     Interest, Etc. Parent and Michael J. Mertz agree that any interest
accruing on or income otherwise earned (including any ordinary cash dividends
paid in respect to the Escrow Fund) on any investment of any cash funds in the
Escrow Fund shall be held by the Escrow Agent in the Escrow Fund. The aggregate
amount of all interest and other income earned on any investment of any cash
funds in the Escrow Fund shall be distributed by the Escrow Agent as set forth
in Section 3.

 

2.6     Dividends, Etc. Parent and Michael J. Mertz agree that any shares of
Parent Common Stock or other property (including ordinary cash dividends)
distributable or issuable (whether by way of dividend, stock split or otherwise)
in respect of or in exchange for any shares of Parent Common Stock in the Escrow
Fund (including pursuant to or as a part of a merger, consolidation, acquisition
of property or stock, reorganization or liquidation involving Parent) shall not
be distributed or issued to Michael J. Mertz, but rather shall be distributed or
issued to and held by the Escrow Agent as part of the Escrow Fund. Any
securities or other property received by the Escrow Agent in respect of any
shares of Parent Common Stock in the Escrow Fund as a result of any stock split
or combination of shares of Parent Common Stock, payment of a stock dividend or
other stock distribution in or on shares of Parent Common Stock, or change of
Parent Common Stock into any other securities pursuant to or as a part of a
merger, consolidation, acquisition of property or stock, reorganization or
liquidation involving Parent, or otherwise, shall be held by the Escrow Agent as
part of the Escrow Fund.

 



 2 

 

 

2.7     Transferability. Except as provided for herein or by operation of law,
the interests of Michael J. Mertz and the Parent in the Escrow Fund shall not be
assignable or transferable.

 

2.8     Trust Fund. The shares of Parent Common Stock held in the Escrow Fund
shall be held as a trust fund and shall not be subject to any lien, attachment,
trustee process or any other judicial process of any creditor of Michael J.
Mertz or Parent, respectively, or of any party hereto. The Escrow Agent shall
hold and safeguard the Escrow Fund until the Termination Date (as defined in
Section 6) or earlier distribution in accordance with this Agreement.

 

2.9     Taxes. Michael J. Mertz shall be responsible for paying all taxes with
respect to the shares of Parent Common Stock in the Escrow Fund, including any
and all dividends, distributions and income made or earned and held in the
Escrow Fund.

 

Section 3.         Release of Shares from the Escrow Fund.

 

3.1     General. At any time and from time to time on or prior to October 3,
2018 (the “Escrow Release Date”), if the Parent makes a claim for indemnity
pursuant to and in accordance with Article VIII of the Merger Agreement1, the
Parent shall deliver to the Escrow Agent and Michael J. Mertz a written notice
setting forth in reasonable detail the amount, nature, and basis of the claim by
the Parent. If the Escrow Agent has not received a written objection to such
claim or portion thereof or the amount of such claim from Michael J. Mertz
within thirty days following the Escrow Agent’s and Michael J. Mertz’s receipt
of such escrow notice, then on the next business day following such receipt, the
Escrow Agent shall release, by wire transfer to an account or accounts
designated by Parent, an amount of Escrow Funds equal to the amount of such
claim.

 

If Michael J. Mertz in good faith delivers to the Escrow Agent and Parent a
written objection to any claim or portion thereof or the amount of such claim
within thirty days following both the Escrow Agent’s and Michael J. Mertz’s
receipt of such escrow notice, then the Escrow Agent shall not distribute to
Parent any portion of the shares of Parent Common Stock in the Escrow Fund that
is the subject of the dispute notice until the Escrow Agent receives either (A)
joint written instructions signed by Michael J. Mertz and Parent (“Joint Written
Instructions”) authorizing the release to Parent of the portion of the shares of
Parent Common Stock in the Escrow Fund that is agreed upon as the amount
recoverable in respect of the dispute notice or (B) a final and non-appealable
order of any court of competent jurisdiction (“Court Order”) directing the
release to Parent of the portion of the shares of Parent Common Stock in the
Escrow Fund that is determined to be the amount recoverable in respect of the
dispute notice; provided, that notwithstanding the foregoing, if Michael J.
Mertz objects in parts to the amount of the claim, the Escrow Agent shall, after
the lapse of the aforementioned thirty day period, deliver to Parent an amount
from the Escrow Fund equal to the portion of the claim not objected to by
Michael J. Mertz. Upon receipt of such Joint Written Instructions or Court
Order, as the case may be, the Escrow Agent shall release to Parent such shares
of Parent Common Stock in the Escrow Fund in accordance with such written
instructions or Court Order.

 



 3 

 

 

3.2     Distributions Deemed Adjustments to Purchase Price. All distributions
from the Escrow Fund to Parent pursuant to this Agreement shall be deemed to be
adjustments to the Purchase Price pursuant to the terms of the Merger Agreement.

 

3.3     Claims in Excess of the Escrow Fund. If at any time during the term of
this Agreement, the amount of any payment required to be made by the Escrow
Agent to the Parent pursuant to Section 3.1 of the Agreement with respect to an
escrow notice exceeds the amount of shares of Parent Common Stock in the Escrow
Fund, the Escrow Agent shall pay to the Parent the entire Escrow Fund (including
any escrow income). Notwithstanding any such payment, the rights of Parent under
the Merger Agreement shall not be satisfied or extinguished, and Parent shall be
entitled to recover from Michael J. Mertz the balance of any amounts owed to it
thereunder.

 

3.4     Release of Parent Common Stock in the Escrow Fund. Upon receipt of Joint
Written Instructions, which Parent and Michael J. Mertz shall provide no later
than five (5) business days following January 3, 2018, the Escrow Agent shall
release to Michael J. Mertz a number of shares of the Parent Common Stock from
the Escrow Fund equal to (A) the amount of Parent Common Stock and other
property, if any, then held in the Escrow Fund less the amount of any Unresolved
Claims (as defined below) and other claims that have not been fully paid,
multiplied by (B) one-half. Upon receipt of Joint Written Instructions, which
Parent and Michael J. Mertz shall provide no later than thirty days following
the Escrow Release Date, the Escrow Agent shall release to Michael J. Mertz a
number of shares of the Parent Common Stock from the Escrow Fund equal to the
excess, if any, by which the value of the amounts held in the Escrow Fund exceed
an amount equal to 150% of the amount of any Unresolved Claims, plus the amount
of any other claims that have not otherwise been fully paid. Upon the resolution
of any Unresolved Claim subsequent to the Escrow Release Date, the Escrow Agent
shall make distributions from the Escrow Fund to Parent or Michael J. Mertz, as
the case may be, only in accordance with Joint Written Instructions or a Court
Order. As used herein, “Unresolved Claims” shall mean, as of a given date, the
amount of all unresolved or unsatisfied claims that are the subject of a dispute
notice as described in Section 3.1 that was timely and properly asserted under
this Agreement, and any claims for which Parent has provided an escrow notice
but for which the 30 day objection period has not expired.

 

3.5     Distributions. Whenever shares of Parent Common Stock held in the Escrow
Fund are to be distributed to Parent pursuant to the terms of this Agreement,
the Escrow Agent shall transfer such shares from the Escrow Fund to Parent in
accordance with its book entry registration procedures, and is hereby authorized
and directed by Parent to cancel and retire such shares of Parent Common Stock,
treating such shares of Parent Common Stock as authorized but unissued shares of
Parent Common Stock. Whenever shares of Parent Common Stock are to be released
from the Escrow Fund to Michael J. Mertz pursuant to the terms of this
Agreement, the Escrow Agent shall release such shares from the Escrow Fund and
remove any restrictive legend pertaining solely to the Escrow Fund and this
Agreement from such shares in accordance with its book entry registration
procedures.

 



 4 

 

 

3.6     Disputes. All disputes, claims, or controversies arising out of or
relating to Section 3 of this Agreement that are not resolved by mutual
agreement within thirty days from the date of commencement of discussion between
Parent and Michael J. Mertz shall be resolved by arbitration to be held in
Philadelphia, Pennsylvania. A single arbitrator shall be mutually appointed by
the Parent and Michael J. Mertz, or in case of disagreement as to the
appointment of a sole arbitrator, by three (3) arbitrators of which each party
shall appoint one arbitrator and the two appointed arbitrators shall jointly
appoint the third arbitrator. The arbitration shall be governed by the rules of
the American Arbitration Association. The arbitration award shall be in writing
and shall be final and binding on the parties. The arbitrators shall have the
power to award the costs and reasonable expenses (including reasonable fees of
counsel) incurred in the arbitration as also interest on any amounts payable by
a party to another.

 

Section 4.         Fees and Expenses. The Escrow Agent shall be entitled to
receive, from time to time, fees in accordance with Schedule 1. In accordance
with Schedule 1, the Escrow Agent will also be entitled to reimbursement for
reasonable and documented out-of-pocket expenses incurred by the Escrow Agent in
the performance of its duties hereunder and the execution and delivery of this
Agreement. Each of Parent, on the one hand, and Michael J. Mertz, on the other
hand, shall pay one-half of the fees and expenses (including reasonable and
documented attorneys’ fees) of the Escrow Agent for the services to be rendered
by the Escrow Agent pursuant to this Agreement. The Escrow Agent agrees to serve
as Escrow Agent in accordance with the fee schedule attached as Schedule 1
hereto.

 

Section 5.         Limitation of Escrow Agent’s Liability.

 

5.1     The Escrow Agent undertakes to perform such duties as are specifically
set forth in this Agreement only and shall have no duty under any other
agreement or document, and no implied covenants or obligations shall be read
into this Agreement against the Escrow Agent. The Escrow Agent shall incur no
liability with respect to any action taken by it or for any inaction on its part
in reliance upon any notice, direction, instruction, consent, statement or other
document believed by it in good faith to be genuine and duly authorized, nor for
any other action or inaction except for its own negligence or willful
misconduct. In all questions arising under this Agreement, the Escrow Agent may
rely on the advice of counsel, and for anything done, omitted or suffered in
good faith by the Escrow Agent based upon such advice the Escrow Agent shall not
be liable to anyone. In no event shall the Escrow Agent be liable for
incidental, punitive or consequential damages.

 

5.2     Parent and Michael J. Mertz hereby agree to indemnify the Escrow Agent
and its officers, directors, employees and agents for, and hold it and them
harmless against, any loss, liability or expense incurred without negligence or
willful misconduct on the part of Escrow Agent, arising out of or in connection
with the Escrow Agent’s carrying out its duties hereunder. This right of
indemnification shall be allocated and paid in the same manner as fees and
expenses under Section 4 of this Agreement and shall survive the termination of
this Agreement and the resignation or removal of the Escrow Agent.

 



 5 

 

 

Section 6.         Termination.

 

This Agreement shall terminate upon the distribution or release by the Escrow
Agent of all shares of Parent Common Stock and other property, if any, held in
the Escrow Fund in accordance with this Agreement (the date of such release
being referred to as the “Termination Date”). Sections 3.2, 3.3, 3.6 and 4 shall
survive termination of this Agreement.

 

Section 7.         Successor Escrow Agent.

 

In the event the Escrow Agent becomes unavailable or unwilling to continue as
escrow agent under this Agreement, the Escrow Agent may resign and be discharged
from its duties and obligations hereunder by giving its written resignation to
the parties to this Agreement. Such resignation shall take effect not less than
45 days after it is given to all the other parties hereto. In such event, Parent
may appoint a successor Escrow Agent (acceptable to Michael J. Mertz, acting
reasonably). If Parent fails to appoint a successor Escrow Agent within 30 days
after receiving the Escrow Agent’s written resignation, the Escrow Agent shall
have the right to apply to a court of competent jurisdiction for the appointment
of a successor Escrow Agent. The successor Escrow Agent shall execute and
deliver to the Escrow Agent an instrument accepting such appointment, and the
successor Escrow Agent shall, without further acts, be vested with all the
estates, property rights, powers and duties of the predecessor Escrow Agent as
if originally named as Escrow Agent herein. The Escrow Agent shall act in
accordance with written instructions from Parent and Michael J. Mertz as to the
transfer of the shares of Parent Common Stock in the Escrow Fund to a successor
Escrow Agent.

 

Section 8.         Miscellaneous.

 

8.1     Attorneys’ Fees. In any action at law or suit in equity to enforce or
interpret this Agreement or the rights of any of the parties hereunder, the
prevailing party in such action or suit shall be entitled to receive a
reasonable sum for its attorneys’ fees and all other reasonable costs and
expenses incurred in such action or suit.

 

8.2     Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):

 

if to Parent:

 

CardConnect Corp.

1000 Continental Drive, Suite 300 

King of Prussia, PA 19406

Attention: Jeff Shanahan

Phone: (484) 581-2920

Email: jshanahan@cardconnect.com

 



 6 

 

 

with a copy, which shall not constitute notice, to:

 

Ledgewood PC
2001 Market Street, Suite 3400
Philadelphia, PA 19103
Attention: Amanda Abrams
Phone: (215) 731-9450 

Email: aabrams@ledgewood.com

Facsimile: (215) 735-2513

 

if to Michael J. Mertz:

 

Michael J. Mertz

313 North Racine

Chicago, IL 60607

Phone: (312) 644-2744

Michaelmertz@hotmail.com

 

with a copy, which shall not constitute notice, to:

 



Fried, Frank, Harris, Shriver & Jacobson LLC
One New York Plaza

New York, New York 10004

Attention: Christopher Roman

Phone: (212) 859-8000

Email: christopher.roman@friedfrank.com

 

if to the Escrow Agent:

 

Continental Stock Transfer & Trust Company

17 Battery Place 

New York, NY 10004

Attention: Isaac Kagan

Email: ikagan@continentalstock.com

 

Notwithstanding the foregoing, notices addressed to the Escrow Agent shall be
effective only upon receipt. If any notice or other document is required to be
delivered to the Escrow Agent and any other party, the Escrow Agent may assume
without inquiry that notice or other document was received by such other party
on the date on which it was received by the Escrow Agent.

 



 7 

 

 

8.3     Headings. The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

8.4     Counterparts and Exchanges by Facsimile or Other Electronic
Transmission. This Agreement may be executed in several counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement. The exchange of a fully executed Agreement (in
counterparts or otherwise) by facsimile or other means of electronic
transmission shall be sufficient to bind the parties to the terms and conditions
of this Agreement.

 

8.5     Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. Subject to Section 3.6 of this Agreement, in any action between
the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement: (a) each of the parties irrevocably
and unconditionally consents and submits to the non-exclusive jurisdiction and
venue of the state and federal courts located in the State of New York; (b) if
any such action is commenced in a state court, then, subject to applicable law,
no party shall object to the removal of such action to any federal court located
in the State of New York; and (c) each of the parties irrevocably waives the
right to trial by jury.

 

8.6     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of each of the parties hereto and each of their respective
permitted successors and assigns, if any. The rights of Michael J. Mertz under
this Agreement may be assigned, delegated or transferred, in whole or in part,
to any Affiliate (as defined in Rule 12b-2 under the Exchange Act) of Michael J.
Mertz, or any other party, managed fund or managed client account over which
Michael J. Mertz or any of his affiliates exercise investment authority,
including, without limitation, with respect to voting and dispositive rights.

 

8.7     Waiver. No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No party shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such party; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.

 

8.8     Amendment. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Parent, Michael J. Mertz, and the Escrow Agent.

 



 8 

 

 

8.9     Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

8.10   Parties in Interest. Except as expressly provided herein, none of the
provisions of this Agreement, express or implied, is intended to provide any
rights or remedies to any party other than the parties hereto and their
respective successors and assigns, if any.

 

8.11   Entire Agreement. This Agreement and the Merger Agreement set forth the
entire understanding of the parties hereto relating to the subject matter hereof
and supersede all prior agreements and understandings among or between any of
the parties relating to the subject matter hereof.

 

8.12   Waiver of Jury Trial. Each of the parties hereto hereby irrevocably
waives any and all right to trial by jury in any action arising out of or
related to this Agreement or the transactions contemplated hereby.

 

8.13   Tax Reporting Information. Parent agrees to provide the Escrow Agent with
a certified tax identification number, and Michael J. Mertz agrees to provide
the Escrow Agent with a certified social security number by furnishing
appropriate form W-9 and any other forms and documents that the Escrow Agent may
reasonably request (collectively, “Tax Reporting Documentation”). If the Tax
Reporting Documentation is incomplete or not provided to the Escrow Agent, the
Escrow Agent shall, as required by the Code, deduct and withhold from any amount
distributed or released from the Escrow Fund all taxes which may be required to
be deducted or withheld under any provision of applicable tax law. All such
withheld amounts shall be treated as having been delivered to the party entitled
to the amount distributed or released in respect of which such tax has been
deducted or withheld.

 

8.14   Cooperation. Michael J. Mertz and Parent agree to cooperate fully with
each other and the Escrow Agent and to execute and deliver such further
documents, certificates, agreements, stock powers and instruments and to take
such other actions as may be reasonably requested by Parent, Michael J. Mertz,
or the Escrow Agent to evidence or reflect the transactions contemplated by this
Agreement and to carry out the intent and purposes of this Agreement.

 



 9 

 

 

8.15   Construction.

 

(a)         For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neutral genders; the feminine gender shall
include the masculine and neutral genders; and the neutral gender shall include
masculine and feminine genders.

 

(b)         The parties hereto agree that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in the construction or interpretation of this Agreement.

 

(c)         As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

(d)         Except as otherwise indicated, all references in this Agreement to
“Sections”, “Schedules” and “Exhibits” are intended to refer to Sections of this
Agreement, Schedules to this Agreement and Exhibits to this Agreement.

 

[Remainder of page intentionally left blank]

 



 10 

 

 

In Witness Whereof, the parties have duly caused this Agreement to be executed
as of the day and year first above written.

 



  CardConnect Corp., a Delaware corporation       By: /s/ Jeff Shanahan  
Name:   Jeff Shanahan   Title:   Chief Executive Officer and President

 

[Escrow Agreement Signature Page]



 

 

 



  Michael J. Mertz         By: /s/ Michael J. Mertz   Name:   Michael J. Mertz

 

[Escrow Agreement Signature Page]



 

 

 



  Continental Stock Transfer & Trust   Company, a New York corporation       By:
/s/ Isaac Kagan   Name: Isaac Kagan   Title: Account Administrator

 

[Escrow Agreement Signature Page]



 

 

 

Schedule 1

Escrow Agent’s Fees and Expenses

 



Review of Documents  $2,500.00         Set up and Issuance of Escrow Account
shares  $2,500.00         Monthly Fee for holding securities and/or cash: 
$200.00 per month 

  

 



 

 